FILED
                              NOT FOR PUBLICATION                            MAR 08 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



MANJIT KAUR JOSHAN; GURMIT                         No. 08-73109
SINGH JOSHAN, a.k.a. Karmit Singh
Joshan,                                            Agency Nos. A072-176-805
                                                              A072-010-100
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Manjit Kaur Joshan and Gurmit Singh Joshan, natives and citizens of India,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen on the ground that they did not establish that their former counsel failed to

present arguments that may have affected the outcome of their case. See id. at 899-

900 (petitioner must show prejudice to prevail on an ineffective assistance claim).

Contrary to petitioners’ contention, a presumption of prejudice does not apply. Cf.

Singh v. Ashcroft, 367 F.3d 1182, 1189 (9th Cir. 2004) (applying presumption of

prejudice where counsel failed to file any brief on appeal).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-73109